Exhibit Contacts:Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Reports Second Quarter Profits; Net Interest Margin and Capital Ratios Improve Second Quarter Fiscal 2010 Highlights (at or for the period ended September 30, 2009) · Capital levels remain very strong - total risk-based capital ratio at 12.42%. · Net interest margin improved 10 basis points to 4.35% compared to the preceding quarter. · Reduced non-performing loans to $36.1 million, compared to $41.1 million at the end of June. · Allowance for loan losses increased to 2.41% of total loans and 50% of non-performing loans. · Reduced residential construction loans by 50% compared to prior year and 26% from the prior linked quarter. · Customer branch deposits increased $20.3 million during the quarter, a 13.2% annualized growth rate. · Reduced borrowings by $70 million during the quarter. Vancouver, WA – October 20, 2009 – Riverview Bancorp, Inc. (NASDAQ GSM: RVSB) today reported it earned $202,000, or $0.02 per diluted share, for its second fiscal quarter ended September 30, 2009. This compares to net income of $343,000, or $0.03 per diluted share, in the preceding quarter and a net loss of $4.2 million, or $0.39 per diluted share, in the second fiscal quarter a year ago.
